Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a) is withdrawn in view of Applicant’s remarks in connection with this ground of rejection.

The rejection under section 112(b) is withdrawn in view of Applicant’s amendments and remarks in connection with this ground of rejection.

The rejection under section 103 over Lynn is withdrawn in view of evidence submitted by Applicant supporting a grace-period disclosure by inventors under 102(b)(1).  The rejection over Jiang is also withdrawn in view of Applicant’s remarks. However, the rejection is maintained over the remaining references, and Calvo et al., Pharmaceutical Research, Vol. 14, No. JO, 1997 is added.  This new ground of rejection is necessitated by Applicant’s amendments.


The rejection under section 103 over Lynn is withdrawn in view of evidence submitted by Applicant supporting a grace-period disclosure by inventors under 102(b)(1).  The rejection over Jiang is also withdrawn in view of Applicant’s remarks. However, the rejection is maintained over the remaining references, and Calvo et al., Pharmaceutical Research, Vol. 14, No. JO, 1997 is added.  This new ground of rejection is necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-13, 16-18, 20-22, 24-39, 41-47 remain rejected under 35 U.S.C. 103 as being unpatentable over: 
PETRIZZO et al., JOURNAL OF EXPERIMENTAL & CLINICAL CANCER RESEARCH, vol. 34, 6 October 2015 (2015-10-06), (Petrizzo);or 
Calvo et al., Pharmaceutical Research, Vol. 14, No. JO, 1997 (Calvo)
In view of
U.S. Publication No. 20140127253 based on an application by Salem et al. (Salem); or
U.S. Publication No. 20170042995 based on an application by Ali et al. (Ali); or
Kornbluth); or
Chua et al., Procedia in Vaccinology 6 (2012) 80–84 (Chua)

Petrizzo describes a vaccine comprising PEI/PLGA nanoparticles containing antigens.
Calvo is added for the proposition that immunogenic compositions such as those claimed were within the purview of those of ordinary skill.  Specifically, Calvo teaches that comprising peptides in the claimed ranged, such as tetanus toxoid, electrostatically interact with carrier polymeric nanoparticles:

    PNG
    media_image1.png
    668
    657
    media_image1.png
    Greyscale

Nonetheless, the difference between the polymer nanoparticles described by the primary references and those covered by the rejected claims is that the primary 
Salem:

    PNG
    media_image2.png
    231
    422
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    190
    424
    media_image3.png
    Greyscale




Ali:

    PNG
    media_image4.png
    187
    416
    media_image4.png
    Greyscale


Kornbluth:

    PNG
    media_image5.png
    284
    416
    media_image5.png
    Greyscale






.
	
	
	

Chua:

    PNG
    media_image6.png
    195
    621
    media_image6.png
    Greyscale


	
	In this way, those of ordinary skill could have applied the electrostatic interaction between a first polymer and antigen conjugate for the purposes of obtaining a polymer nanoparticle suitable in a immunogenic composition.  Specifically, the primary reference teaches self-assembly nanoparticles and antigens.  The secondary references are added for the proposition that using electrostatic interactions are applicable to nanoparticle preparation.  Specifically, the secondary references teach that the particular known technique of using electrostatic interaction to couple TLR-containing adjuvants and conjugates thereof to polymeric scaffolds was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to nanoparticles, as taught by the primary reference, would have yielded predictable results.  Accordingly, applying electrostatic interaction between a first polymer and antigen conjugate for the purposes of obtaining a polymer nanoparticle suitable in a immunogenic composition would have been prima facie obvious.



Moreover, Applicant’s remarks do not address the combination of the secondary references.  Namely, notwithstanding the fact that Petrizzo does not explicitly teach electrostatic interactions, the secondary references teach that the particular known technique of using electrostatic interaction to couple TLR-containing adjuvants and conjugates thereof to polymeric scaffolds was recognized as part of the ordinary capabilities of one skilled in the art; and therefore, applying electrostatic interaction between a first polymer and antigen conjugate for the purposes of obtaining a polymer nanoparticle suitable in a immunogenic composition would have been prima facie obvious.  Therefore, the rejection is maintained.
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642